In 1794 Lunsford Long married Rebecca Jones, by whom he had issue, the petitioners Rebecca Long and Mary Long. At the marriage the father of Rebecca Jones gave to his (20)   son-in-law a number of negro slaves. In 1798 Rebecca, the wife, died; and some time afterwards Long married a second wife, by whom he had several children living at his death. In 1809 Long died, having previously published in writing his last will and testament, which after his death was duly proved; and in the said will he bequeathed as follows, to wit: "I give and devise to my daughters, Rebecca Jones Long and Mary Rebecca Allen Long, all my negroes, together with their future increase, which came by my dear departed Rebecca, their mother (except Frank Bibb, whom I wish to liberate on account of his meritorious services, and request my executors to attend to his manumission), to them, their heirs and assigns, forever." He appointed Allen Jones Green testamentary guardian to the petitioners, and Lemuel Long executor of his will, who delivered over to the said guardian the negroes which his testator had received from his father-in-law at the time of his first marriage, but refused to deliver over those negroes "which had beenborn of that stock since his testator received them," alleging that they were to be divided, with the testator's other negroes, between the widow and younger children, under the next clause of the will, which is in the following words: "I give and devise all the rest and residue of my negroes, together with their future increase, to my beloved wife, Mary Long, my daughter, Mary McKinnie Long, my sons, Benjamin Sherwood Long and William Lunsford Long, share and share alike." This petition was filed against the executor for the increase of the negroes from the time of the testator's first marriage till his death. To this *Page 21 
petition the executor demurred, and the petitioners having joined in demurrer, the case was sent up to the Supreme Court upon the question, Whether the petitioners were entitled to the increase of the negroes as aforesaid.
The clause of the will under which the petitioners              (21) claim the increase of the negroes in question is a little doubtful as to its meaning. The testator speaks of "all his negroes, together with their future increase, which came by his dear departed Rebecca, their mother." It appears to the Court that it was the intention of the testator, by this clause in his will, to give to the petitioners the increase of the negroes which came by his wife Rebecca. The expression used by the testator will be understood in common parlance as comprehending the increase: he speaks of the negroes generally, as stock, without particularizing them by name, which circumstance is favorable to the idea that as stock is to be diminished by deaths, so it must be kept up and supported by its natural increase. In this view of the case the wordsfuture increase, it is true, are to be considered as useless. If, however, they are referable in point of time to such increase as happened after the testator became possessed of the original stock (and in this sense the testator seems to have used them), the words of the clause may well stand. This construction is aided by the consideration that it appears from the will to have been the testator's intention to give the petitioners everything that he became possessed of in consequence of his intermarriage with their mother. Let the demurrer be overruled.
Cited: Cromartie v. Robinson, 55 N.C. 223.
(22)